              Case 1:20-cr-00652-VM Document 23 Filed 12/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA,                                     20-Cr-652 (SHS)

                  -v-                                         ORDER

NAREKMARUTYAN,

                          Defendant.

------------------------------------------------------x

SIDNEY H. STEIN, U.S.D.J.

         A bail appeal having been held today via teleconference, with defendant and counsel for
all parties, and the pretrial services officer:

         IT IS HEREBY ORDERED that:

         1.       The government's request to revoke defendant's bail is denied;

         2.       Defendant's bail is continued with the following conditions:

                  (a)      Strict Pretrial Services supervision;

                (b)   Defendant shall surrender all passports and travel documents to Pretrial
Services in the Southern District of New York within one week, and make no new travel
applications;

                  (c)      Travel is restricted to the Southern District ofNew York and the State of
New Jersey;

               (d)      Home detention with electronic monitoring. The bracelet shall be installed
in the Central District of California, to the extent possible;

              (e)    Defendant shall maintain or actively seek employment. Defendant may
leave his home for employment, with the approval of Pretrial Services;

               (f)    A void all contact, directly or indirectly (including by any electronic
means), with any person who is a known victim or witness or codefendant, except while in the
presence of counsel. Defendant may contact his brother, Albert Marutyan;

               (g)         Defendant shall refrain from possessing a firearm, weapon, or any
destructive device;


                                                          1
            Case 1:20-cr-00652-VM Document 23 Filed 12/16/20 Page 2 of 2




               (h)      Defendant shall not use or possess any identification, mail matter, access
device, or identification-related material other than in his own legal or true name without the
prior permission of Pretrial Services;

               (i)     Defendant shall submit to search at the direction of Pretrial Services;

               (j)     A personal recognizance bond in the amount of $200,000.00, cosigned by
two financially responsible persons. The defendant shall post the bond before he leaves the
Central District of California;

               (k)     Defendant shall not use or possess illegal drugs or alcohol ;

               (1)     Defendant shall submit to drug or alcohol testing as directed by Pretrial
Services.

Dated: New York, New York
       December 16, 2020

                                                      SO ORDERED:




                                                  2
